DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 01/10/2022 is acknowledged.  The traversal is on the ground(s) that Group I, II, and III would overlap.  This is not found persuasive because Group III would require a search outside of the search for Group I and II. The Examiner will examine Groups I and II and Group III is withdrawn. Claims 17-20 are withdrawn from consideration.
The requirement is still deemed proper (Group I and II will be examined) and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuss (WO 95-03974).

1: Fuss teaches an article (article Figure 8) capable of packing an unclaimed firearm, comprising: 

wherein the flexible bag is operable to be removably attached to an unclaimed interior surface of an unclaimed bottom component of an unclaimed firearm case (12 is removably rested/attached or in contact with a bottom component see Figure 6-7); 
wherein the flexible bag is operable to be connected to a vacuum pump (capable of being connected to a vacuum source, which can be a pump or an exhaust fan (pg 7, ll. 1-3)), 
wherein operation of the vacuum pump causes air to flow out of the flexible bag and causes the plurality of packaging materials to become more compact (see Figure 7 when air is removed from 12, the cushioning material becomes more compact); and wherein, upon a firearm being placed on top of the flexible bag (an unclaimed firearm being placed on top of 12, Figures 6-7), the plurality of packaging materials are displaced and condense around the unclaimed firearm (are condensed around an unclaimed item 14, see Figure 6).

5: Fuss teaches the claimed invention as discussed above for Claim 1 and Fuss further teaches that the plurality of packaging materials includes materials made from polystyrene and/or polylactic acid (Page 11, lines 10-19, Figure 5, fill materials 20 include materials made from polystyrene beads).

6: Fuss teaches the claimed invention as discussed above for Claim 1 and Fuss further teaches that the flexible bag is operable to be connected to and inflated by an air pump (capable 

7: Fuss teaches the claimed invention as discussed above for Claim 1 and Fuss further teaches that the plurality of packaging materials prevents movement of the firearm when the firearm case is rotated (see Figure 7 when air is removed from 12, the cushioning material becomes more compact).

8: Fuss teaches the claimed invention as discussed above for Claim 1 and Fuss further teaches that the condensing of the plurality of packaging materials around the firearm causes an impression in the shape of the firearm to form on a top surface of the flexible bag (see Figure 7 when air is removed from 12, the cushioning material becomes more compact).

9: Fuss teaches a system for packing an unclaimed firearm (system shown in Figure 8), comprising: a firearm case (case comprising 16 and 17) having a top component (top component 17) and a bottom component (bottom component 16); 
a retaining element (retaining element 12, which is an inflatable cushioning device 12 ) including a flexible bag, wherein the flexible bag includes an air intake valve (intake valve 32, Figure 2); and a pump operable to remove air from the flexible bag (pump 28, removing air from 12, Figures 6-7); wherein the flexible bag includes a sealed interior chamber containing a plurality of packaging materials (packaging/fill material 20); 
wherein, upon a firearm being placed on top of the flexible bag, the plurality of packaging materials are displaced and condense around the firearm (materials are condensed 

13: Fuss teaches the claimed invention as discussed above for Claim 9 and Fuss further teaches that the plurality of packaging materials includes materials made from polystyrene and/or polylactic acid (Page 11, lines 10-19, Figure 5, fill materials 20 include materials made from polystyrene beads).

14: Fuss teaches the claimed invention as discussed above for Claim 9 and Fuss further teaches that the flexible bag is operable to be connected to and inflated by an air pump (wherein 12 is capable of being connected to a pump, source 28, pump or fan page 7, ll. 3-5).

15: Fuss teaches the claimed invention as discussed above for Claim 9 and Fuss further teaches that the plurality of packaging materials prevents movement of the firearm when the firearm case is rotated (see Figures 6 and 7 where the packaging materials and the cushioning material in combination prevent movement of the item stored therein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuss (WO 95-03974) in view of Ribaut (US 2012/0118691).

2: Fuss teaches the claimed invention as discussed above for Claim 1 except that the flexible bag is made from a material including at least one thermoplastic polyurethane.
Ribaut teaches that inflatable bag/containers can be made from a polyurethane material (paragraph 0020-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuss such that that the material of choice was of a polyurethane material since such a material is a known material in the art for inflatable/shock absorption bags/containers and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

10: Fuss teaches the claimed invention as discussed above for Claim 9 except that the flexible bag is made from a material including at least one thermoplastic polyurethane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuss such that that the material of choice was of a polyurethane material since such a material is a known material in the art for inflatable/shock absorption bags/containers and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuss (WO 95-03974) in view of in view of Ribaut (US 2012/0118691) and further in view of Morris et al. (Morris US 2009/0032429).

3: Fuss-Ribaut teaches the claimed invention as discussed above for Claim 2 except that the rotation of the air intake valve allows air to flow into the flexible bag or prevents air from flowing into the flexible bag.
Morris teaches an air valve 20, capable of manually permitting air to be let in or discharged, rotating an external ring (paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuss-Ribaut such that the flexible bag of Fuss was provided with a valve, where manual manipulation via an external ring, of the valve permits inflation and deflation of the flexible bag in order to permit a user to inflating and deflating the .

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuss (WO 95-03974) in view of Jones (US 5,833,069).

4: Fuss teaches the claimed invention as discussed above for Claim 1 except the flexible bag is removably attached to the interior surface of the firearm case via a hook and loop mechanism. 
Jones teaches that hook and loop fastening (60a and 60b) mounted to housing end (26) and base top surface (42) for fastening engagement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuss such that the a surface of the flexible bag facing the case/container, in this case the bottom surface, is provided with hook and loop fasteners in order to permit releasable engagement with the container to hold the flexible bag in place during use, as taught by Jones (col. 3, ll. 42-55).

12: Fuss teaches the claimed invention as discussed above for Claim 1 except the flexible bag is removably attached to the interior surface of the bottom component of the firearm case via a hook and loop mechanism. 
Jones teaches that hook and loop fastening (60a and 60b) mounted to housing end (26) and base top surface (42) for fastening engagement.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuss (WO 95-03974) and further in view of Morris et al. (Morris US 2009/0032429).

11: Fuss teaches the claimed invention as discussed above for Claim 9 except that the rotation of the air intake valve allows air to flow into the flexible bag or prevents air from flowing into the flexible bag.
Morris teaches an air valve 20, capable of manually permitting air to be let in or discharged, rotating an external ring (paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuss such that the flexible bag of Fuss was provided with a valve, where manual manipulation via an external ring, of the valve permits inflation and deflation of the flexible bag in order to permit a user to inflating and deflating the flexible bag to accommodate the air needed to accommodate a product within, as taught by Morris (paragraph 0033).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuss (WO 95-03974) and further in view of Armstrong (US 6,135,277).

16: Fuss teaches the claimed invention as discussed above for Claim 9 except the top component of the firearm case includes a foam layer attached to an interior surface of the top component.
Armstrong further teaches that plastic foam cushion members (inserts, 23, 34) are provided in the main compartment and attached to the cover (13) in order to cushion the inner case/article in the outer case and to further limit movement during transport.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuss such that the top component was provided with a foam layer in an interior surface of the top component, in order to further provide protection for the flexible bag as well as the article being transported, as taught by Armstrong (col. 4, ll. 19-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735